DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 02/04/2022.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to claims rejected under 35 U.S.C. 103, Applicant is of the opinion that the claims are believed to be allowable and requests the rejections be withdrawn as the prior art does not teach nor suggest, alone or in combination, “the smart contracts being governed by one or more rules and received from a blockchain network in a form of one or more virtual atoms, where each virtual atom is dynamically generated, spawned, or invoked by a daughter script,” “wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange and wherein the one or more virtual atoms are destroyed by themselves,” as claimed.  Further, Applicant alleges that Voorhees does not teach “the smart contract as claimed governed by rules, received from a blockchain network in a form of one or more virtual atoms, and that may be executed to form a self-executing contract,” as Voorhees never mentions receiving a smart contract in the form of one or more virtual atoms and only states “The system 210 may provide an interface (an application) on each of the first user device 220 and 230, through which the lending and borrowing parties may access the system 210 or blockchain network 290, offer terms, accepts terms, post digital assets, accept digital assets, receive and transmit messages regarding the execution of the smart contract, etc. Oracle 250 can also communicate data to the system 210 and/or the blockchain network 290 and receive information from the network 240.” Voorhees at para. 54 and there is nothing in Voorhees about a self-executing smart contract received in the form of a virtual atom.
Examiner fully considers Applicant’s position, but respectfully disagree because Hinh discloses,
“A computer implemented method comprising programming to generate, spawn, or invoke a mother script in a virtual computing environment residing on a physical server is disclosed. In one aspect, the mother script dynamically generates, spawns, or invokes at least one virtual machine embedded with one or more daughter scripts or virtual scripts containing adaptive instruction sets based on a first request, in the form of one or more virtual atoms. Each virtual atom may have at least one assigned task and is allowed to connect to other virtual atoms to create one or more virtual computing systems or networks, in the form of one or more virtual molecules, to one of share data, processes, resources, and adaptive instruction sets, to dynamically process data and/or execute complex tasks based one of the first and a second request, in a virtual computing environment residing on a physical server. The one or more virtual atoms or one or more virtual molecules may be destroyed by themselves.” (In at least Pars. 7)
Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Hinh discloses “generating, spawning, or invoking a mother script in a virtual computing environment residing on a physical server that dynamically generates, spawns, or invokes at least one virtual machine.”
Hinh does not explicitly disclose virtual machine embedded with one or smart contracts,  the smart contracts being governed by one or more rules and received from a blockchain network in a form of one or more virtual atoms, wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange.  Voorhees disclose,
“FIG. 2 illustrates an environment in which the system 100 may be utilized as a platform for creating a smart contract between at least two parties, according to an aspect of the present disclosure. The environment 200 includes a system 210, a first user device 220, a second user device 230 and an oracle 250. The first user device 220 can be, for example, used by a borrower who requests a loan. The second user device 230 can be, for example, a lender device that communicates with the system. The system or platform 210 can represent the system that interacts with the first user 220 and the second user 230 to finalize the terms of the smart contract and then implements the smart contract for execution on a blockchain network 290. The blockchain network 290 operates according to consensus rules applied by computers that have joined the blockchain network. The blockchain 290 is composed of blocks 292 that are added to the chain by miners or validators. The consensus rules of the blockchain 290 may include a proof-of-work mechanism by which miners compete to find a cryptographic nonce that satisfies a difficulty target set based on the total hash power of the network. Alternatively, or additionally, the consensus rules of the blockchain 290 can include a proof-of-stake under which validators confirm transactions. In the example illustrated in FIG. 2, the network nodes of the blockchain 290 will execute code thereon and the output of the code in part of the consensus reached by the blockchain network (e.g., all executing nodes must agree on the output of on-chain code). May of the operations disclosed herein can be performed by one or both of the system or platform 210 and the blockchain network 290 that is executing the smart contract.
The system 210 may provide an interface (an application) on each of the first user device 220 and 230, through which the lending and borrowing parties may access the system 210 or blockchain network 290, offer terms, accepts terms, post digital assets, accept digital assets, receive and transmit messages regarding the execution of the smart contract, etc. Oracle 250 can also communicate data to the system 210 and/or the blockchain network 290 and receive information from the network 240.” (In at least Pars. 49, 54)
Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Voorhees disclose virtual machine embedded with one or smart contracts,  the smart contracts being governed by one or more rules and received from a blockchain network in a form of one or more virtual atoms (assets) (Figs. 1-2, 5; Pars. 47-49, 54, 92, 138), wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange (Figs. 4; Pars. 49, 70, 97-100, 122).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the execution of web scripts in a virtual machine that is specified by parameters of user or system data (Pars. 22-23) of Hinh in view of virtual machine embedded with one or smart contracts that are governed by one or more rules received from a blockchain network in the form of one or more virtual atoms (assets) (Figs. 1-2; Pars. 47-49, 54, 92), wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange (Figs. 4; Pars. 49, 70, 97-100) of  Voorhees in order to provide a virtual machine that is executed using a “clean” version of an operating system, and provide protection to a user of an associated web script from viruses or other dangers associated with a compromised computing environment (Hinh, Pars. 22-23) and to permanently records the smart contract token and informs the lending and borrowing parties accordingly (Voorhees, Fig. 4; Par. 110).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…a mother script . . . that dynamically generates, spawns, or invokes at least one virtual machine embedded with one or smart contracts, the smart contracts being governed by one or more rules and received from a blockchain network in a form of one or more virtual atoms, where each virtual atom is dynamically generated, spawned, or invoked by a daughter script and wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange and wherein the one or more virtual atoms are destroyed by themselves.”  The claim is unclear to one of ordinary skill because the language “…a mother script . . . that dynamically generates, spawns, or invokes at least one virtual machine embedded with one or smart contracts, the smart contracts being governed by one or more rules and received from a blockchain network in a form of one or more virtual atoms,” states that the mother script generates a virtual machine embedded with smart contracts, where the smart contracts are in the form of virtual atoms. Because the mother script generates the virtual machine that includes the virtual atoms, this suggests that the mother script also generates the virtual atoms. However, the claim later recites “where each virtual atom is dynamically generated, spawned, or invoked by a daughter script,” which suggests that the virtual atoms are generated by a daughter script. This contradicts the prior limitation which suggested these same virtual atoms were generated as part of the virtual machine by the mother script. Therefore, it is unclear whether the virtual atoms are generated by the mother script or by the daughter script. Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 13 is also rejected based on the same rational as it recites similar language.
Claims 2-12 and 14-20 are also rejected as each depend on claims 1 and 13, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7-13, 16-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Hinh. (US 2016/0191474) in view of Voorhees et al. (US 2018/0218176).
With respect to claims 1 and 13, Hinh discloses a computer implemented method and an apparatus, including 
a processor, the processor configured to execute a plurality of instructions sorted in a memory coupled to the processor, the processor configured to (Figs. 1, 6, 8-11; Pars. 134-141)
generating, spawning, or invoking a mother script in a virtual computing environment residing on a physical server that dynamically generates, spawns, or invokes at least one virtual machine (Pars. 7-9, 80, 134, 138) 
where each virtual atom is dynamically generated, spawned, or invoked by a daughter script (Pars. 39, 83, 114) and  
wherein the one or more virtual atoms are destroyed by themselves (Pars. 7, 128-129, 133).
Hinh does not explicitly disclose virtual machine embedded with one or smart contracts,  the smart contracts being governed by one or more rules and received from a blockchain network in a form of one or more virtual atoms, wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange.  Voorhees disclose virtual machine embedded with one or smart contracts,  the smart contracts being governed by one or more rules and received from a blockchain network in a form of one or more virtual atoms (assets) (Figs. 1-2, 5; Pars. 47-49, 54, 92, 138), wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange (Figs. 4; Pars. 49, 70, 97-100, 122).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the execution of web scripts in a virtual machine that is specified by parameters of user or system data (Pars. 22-23) of Hinh in view of virtual machine embedded with one or smart contracts that are governed by one or more rules received from a blockchain network in the form of one or more virtual atoms (assets) (Figs. 1-2; Pars. 47-49, 54, 92), wherein the rules are executed to form an automated self-executing contract over a smart contract network that is in data communication with a blockchain network exchange (Figs. 4; Pars. 49, 70, 97-100) of  Voorhees in order to provide a virtual machine that is executed using a “clean” version of an operating system, and provide protection to a user of an associated web script from viruses or other dangers associated with a compromised computing environment (Hinh, Pars. 22-23) and to permanently records the smart contract token and informs the lending and borrowing parties accordingly (Voorhees, Fig. 4; Par. 110).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 4 and 16, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Voorhees discloses, wherein the daughter script dynamically generates a wallet virtual atom (Pars. 56, 84).
With respect to claims 5 and 17, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Voorhees discloses, wherein the blockchain network comprises one or more members (miners or validators) (Fig. 2; Pars. 49).
With respect to claims 7 and 19, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Hinh discloses, wherein the daughter script stores a template in a template database virtual atom or template distributed database virtual atom that was dynamically generated, spawned, or invoked by a daughter script virtual atom (Pars. 38-39, 78-80, 86).
With respect to claim 8, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Hinh discloses, wherein the one or more atoms is encrypted and timestamped or decrypted by the daughter script virtual atom and timestamped (Pars. 35, 112, 125-128).
With respect to claim 9, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Hinh discloses, wherein the daughter script virtual atom dynamically generates a criteria, rules, or models determined by real time data from a request transmuted from one or a user, IoT device, or system data (Pars. 39, 126).
With respect to claims 10 and 20, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Voorhees discloses, wherein a smart contract virtual atom containing different cryptocurrency tokens and layering protocols are connected to each other as a smart contract virtual molecule acting as a smart contract network system controlling the sequence of an execution of the smart contract virtual atom (Fig. 2; Pars. 52, 55, 58-58, 62-64, 117).
With respect to claim 11, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Voorhees discloses, wherein the smart contract virtual atom is deployed on to the blockchain network based on event triggers (Figs. 4-5; Pars. 57, 103).
With respect to claim 12, Hinh in view of Voorhees discloses all the limitations as described above.  Additionally, Voorhees discloses, wherein the event triggers include one of ser inputs, IoT devices and system data from APIs encapsulated in virtual atoms (Figs. 4-5; Pars. 57, 103).

Claim 3, 6, 15 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Hinh. (US 2016/0191474) in view of Voorhees et al. (US 2018/0218176) in view of Conley et al. (US 2021/0073212).
With respect to claims 3 and 15, Hinh in view of Voorhees discloses all the limitations as described above.
Neither Hinh nor Voorhees explicitly disclose wherein the daughter script generates a plurality of member nodes encapsulated in virtual machines for a blockchain or distributed ledger technology system to substantially meet requirements of Byzantine Fault Tolerance (RFT).  Conley disclose wherein the daughter script generates a plurality of member nodes encapsulated in virtual machines for a blockchain or distributed ledger technology system to substantially meet requirements of Byzantine Fault Tolerance (RFT) (Figs. 2; Pars. 9, 96, 105-106, 159, 325).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the execution of web scripts in a virtual machine that is specified by parameters of user or system data (Pars. 22-23) of Hinh, Voorhees in view of wherein the daughter script generates a plurality of member nodes encapsulated in virtual machines for a blockchain or distributed ledger technology system to substantially meet requirements of Byzantine Fault Tolerance (RFT) (Figs. 2; Pars. 9, 96, 105-106, 159, 325) of  Conley in order to provide a virtual machine that is executed using a “clean” version of an operating system, and provide protection to a user of an associated web script from viruses or other dangers associated with a compromised computing environment (Hinh, Pars. 22-23) and to solve uploading bandwidth available to hubs (Conley, Par. 325).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 6 and 18, Hinh, Voorhees in view of Voorhees discloses all the limitations as described above.  Additionally, Conley discloses, wherein the one or more members comprise a vote that is weighted by a number of cryptocurrency tokens each member owns in a proof of stake fashion (Pars. 11, 97, 116, 122, 753).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Hing (US 2016/0019087); Hing discloses generate, spawn, or invoke a mother script in a virtual computing environment residing on a physical server that dynamically generates, spawns, or invokes at least one virtual machine (Pars. 7-9, 80, 134, 138).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685